Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 1/4/2021 in which Claims 1, 3, 5-15, 17, 19-22, 24, 25 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 11-14, filed 1/4/2021, with respect to the rejection(s) of claim(s) 1, 15, 21 under Han, Kim and Kong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 3, 5-11, 14, 15, 17, 19-22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0253615 to Han et al (“Han”) in view of U.S. Patent Publication 2011/0279467 to Kim et al (“Kim”) in further view of Korean Patent Publication 2011/0078336 to Kong (relied upon English Translation) and in further view of U.S. Patent Publication 2010/0315441 to Kang.
	As to Claim 1, Han teaches a display apparatus (liquid crystal display panel 10; see ¶ 0030; Fig. 1) comprising: a display panel configured to display a plurality of frame images (liquid crystal display panel displays a picture, see ¶ 0010); a backlight unit comprising a plurality of light sources provided on at least one side of the display panel (light source driving part 21 for driving light sources 22 of the backlight unit, see ¶ 0030; backlight unit includes a light guide plate part 20, and the light sources 22 for illuminating light to left and/or right side of the light guide plate part 20, see ¶ 0042-0043), the plurality of light sources being arranged in a scanning direction of the display panel (symbols LED1 to LEDX indicate light which illustrates from the light sources 22 to light incident surfaces of the light guide plates 201 to 204, and divide the display luminance of the display screen in a unit of X-directional [scanning direction] light guide row, see ¶ 0043); and a controller configured to divide an area of the display panel into a plurality of first sub areas in the scanning direction, divide the plurality of first sub areas into a plurality of second sub areas in a first direction perpendicular to a second direction in which the plurality of light sources are arranged (blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional , 
	Han does not expressly disclose among the plurality of light sources, at a position of a second sub area having a largest size of a motion among the plurality of second sub areas within a first sub area, among the plurality of first sub areas when the largest motion size is equal to or greater than a reference value.
	However, Han teaches blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction) (see ¶ 0037; Fig. 3) and further, Han teaches division driving controller 16 analyzes the input picture and independently controlling luminance of a display screen in a block unit according to the analyzed result. The dimming controller 16c determines dimming values of the light sources 22 which illuminates light to the light guide rows OPTR1 to OPTR4 as a division dimming signal LDIM in consideration of the target luminance value BTL for each block from the picture analyzer 16a. The dimming values of light sources 22 is to achieve the second luminance value for each . Kim further teaches display apparatus 100 can control the drive timing of the light source groups of the backlight part 110 not only automatically according to the image 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han with Kim to teach among 
	Han and Kim fail to disclose a controller to synchronize a dimming signal applied to at least one light source. 
	Kong teaches a controller to synchronize a dimming signal applied to at least one light source (a timing controller 110 [controller] controls the timing of the data driving circuit unit 112, the gate driving unit 114 and the block dimming control unit 140 using a timing synchronizing signal TSS. The data analyzing unit 142 of the block dimming control unit 140 analyzes the image data input in units of frames input from the timing controller 110 and outputs the luminance value corresponding to each of the plurality of LEDs 135 [light source] to the backlight unit 130, see page 6, 2nd para, lns. 3-5, 17-20).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han and Kim with Kong to teach a controller to synchronize a dimming signal applied to at least one light source. The suggestion/motivation would have been in order to output a luminance value corresponding to teach of the plurality of LEDs (pg. 6, 2nd para, lns. 19-20).
wherein the controller is further configured to generate a dimming control signal for synchronizing the dimming signal with a scanning of the second sub area having the largest size of the motion, wherein the controller is further configured to generate the dimming control signal independently for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, based on a size of the motion in the plurality of second sub areas within each of the respective one of the plurality of first sub areas, wherein the controller is further configured to compare the largest size of the motion to the reference value for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, and based on a result of the comparison, synchronize the dimming signal with the position of the second sub area having the largest size of the motion when the largest size of the motion is greater than or equal to the reference value; wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value.  
However, Han teaches that blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction) (see ¶ 0037; Fig. 3) and further, Han teaches division driving controller 16 analyzes the input picture and . Kim further teaches display apparatus 100 can control the drive timing of the light source groups of the backlight part 110 not only automatically according to the image signal input to the motion analyzer 130. The three independent light source groups can work in a manner that the light source group C in the left and right edge areas…the fourth light source group T, C and B can be disposed…in columns (vertical direction) in part of left and right edge areas of the backlight part 110…light source group C in the left and right edge areas can operate in sequence or in opposite order according to the driving signal…the column direction can be, in general, a data line direction (i.e. the vertical direction as shown) (see ¶ 0064, 0072, 0075; Fig. 2D). Kim’s Figure 5 illustrates the center region is the claimed second sub area, e.g. having motion, and the backlight control signal synchronized to the center region’s maximum response point to a later portion of the first frame and the top region is the claimed default position, e.g. having no motion, and the backlight control synchronized to the top region’s maximum response point to an earlier portion of the first frame. However, Han and Kim do not expressly disclose generate the dimming control signal independently for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value, but Kang teaches during a period T111, a first field of the n-th frame starts from a time P1. From the time P1, a plurality of light emission data voltages according to a plurality of first divided dimming data DSS1 of the n-th frame is transmitted to the plurality of light emission pixels EPX… From the time P3 of the period T112, a plurality of light emission data voltages according to a plurality of second divided dimming data DSS2 of the n-th frame is transmitted to the plurality of light emission pixels EPX… For the time P5, a plurality of light emission data voltages according to a plurality of first divided dimming data DSS3 of the (n+1)-th frame is transmitted to the light emission pixels EPX; For a region having no motion, light emission data voltage periods are set to be the same during the first and second fields F1 and F2 of one frame to thereby reduce the flicker phenomenon in the region (see ¶ 0094-0096, 0102). Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks according to Kim’s center regions and dividing the dimming signal of the first sub areas according to scan direction (vertical direction) according to Kang, it would be reasonable to construe that the maximum motion level of blocks located in the center regions would be calculated and compared to a preset value to determine which of the blocks of Han, e.g. second sub areas, has a largest size of motion. Kong’s backlight unit 130, which receives a luminance value of each of the LEDs based on the timing synchronizing signal TSS from the timing controller 110 by way of the data analyzing unit 142 of the block dimming control unit 140  (see page 6, nd para, lns. 3-5, 17-20), can be substituted for Kim’s backlight controller 140 that provides a time output, i.e. Kong’s timing synchronization signal, to drive the light source blocks defined by Han of first sub areas in a second direction defined by Kang to Kim’s motion analyzer 130. Examiner construes determining a motion analysis result where the region having the highest motion level above a threshold is classified as a second sub area where the largest motion level exceeds a threshold and a region defined as a still image absent of motion is classified as a default position where the largest motion level is below a threshold. Examiner also relies on Kim to illustrate controlling a backlight for each region independently according to a motion analysis result but does not disclose generate the dimming control signal independently for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value.  The incorporation of Kang with the combination of Han, Kim and Kong addresses these limitations where Kang’s Figure 7 illustrates a dimming control signal divided in a vertical direction and addressing motion blur when determining a region with no motion, setting the light emission voltage periods of the first and second fields F1 and F2 to the same value, i.e. not synchronizing the dimming signal. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han, Kim and Kong with Kang to teach wherein the controller is further configured to generate a dimming 
	As to Claim 3, depending from Claim 1, Han, Kim, Kong or Kang do not expressly disclose wherein the controller is further configured to the dimming control signal by providing an offset between the scanning of the second sub area having the largest size of the motion and the dimming signal.  
	Using the aforementioned reasoning of the combination of Han with Kim, it can be understood that Han teaches blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) nd para, lns. 3-5, 17-20) where Examiner broadly construes that the timing synchronization signal would correct an offset between the timing of the gate driving unit and the block dimming control unit. Therefore when combining these teachings, Examiner may reasonably construe wherein the controller is further configured to the dimming control signal by providing an offset between the scanning time point of the second sub area having the largest size of the motion and the application time point of the dimming signal.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Han and Kim to teach wherein the controller is further configured to the dimming control signal by providing an offset between the scanning time point of the second sub area  The suggestion/motivation would have been in order to decrease motion blur (Abstract).
	As to Claim 5, depending from Claim 1, Han, Kim, Kong or Kang do not expressly disclose wherein the controller is further configured to calculate the size of the motion for each of the plurality of second sub areas using two or more frame images temporally adjacent to each other among the plurality of frame images.  However, Han teaches blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction). Division driving controller 16 analyzes the input picture and independently controlling luminance of a display screen in a block unit according to the analyzed result. The dimming controller 16c determines dimming values of the light sources 22 which illuminates light to the light guide rows OPTR1 to OPTR4 as a division dimming signal LDIM in consideration of the target luminance value BTL for each block from the picture analyzer 16a. The dimming values of light sources 22 is to achieve the second luminance value for each block, and are determined based on the maximum value for each of light guide rows OPTR1 to OPTR4 among the target luminance values BTL [corresponding block with a default position] of the light guide rows OPTR1 to OPTR4 [first sub areas] (see ¶ 0036-0037, 0039; Fig. . Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks according to Kim’s top, bottom and center regions, it would be reasonable to construe that the maximum motion level of blocks located in either of the top, center or bottom regions would be calculated and compared to a preset value to determine which of the blocks of Han, e.g. second sub areas, has a largest size of motion.
	As to Claim 6, depending from Claim 1, Kim teaches wherein the controller is further configured to calculate the size of the motion using a current frame image and a previous frame image among the plurality of frame images (the motion analyzer 130 [controller] divides a current image frame, which is the currently input image, into a plurality of subimages. By comparing the subimage .  
	As to Claim 7, depending from Claim 1, Han teaches wherein the plurality of first sub areas are M areas, the plurality of second sub areas are N areas (blocks B11 to B45 are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [M areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 [N areas] dividing the display screen along x-direction (horizontal direction), see ¶ 0037; Fig. 3), and 
	Han, Kim, Kong or Kang do not expressly disclose wherein the controller is further configured to calculate the size of the motion for each of M x N areas, wherein M and N are integers of 2 or more. 
	However, Han teaches blocks B11 to B45 [M x N areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] . Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks according to Kim’s top, bottom and center regions, it would be reasonable to construe that the maximum motion level of blocks located in either of the top, center or bottom regions would be calculated and compared to a preset value to determine which of the blocks of Han, e.g. second sub areas, has a largest size of motion.
	As to Claim 8, depending from Claim 7, Han teaches wherein the plurality of first sub areas are a plurality of blocks, and wherein the controller is further configured to control the plurality of blocks in units of blocks (blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction). Division driving controller 16 analyzes the input picture and independently controlling luminance of a display screen in a block unit according to the analyzed result. The dimming controller 16c determines dimming values of the light sources 22 which illuminates light to the light guide rows OPTR1 to OPTR4 [first sub areas] as a division dimming signal LDIM in consideration of the target luminance value BTL for each block from the picture analyzer 16a. The dimming 
	As to Claim 9, depending from Claim 8, Kim teaches wherein a number of the blocks is proportional to a number of the N areas divided in the scanning direction in order to calculate the size of the motion (any one of the three regions can have the maximum motion level according to the analysis of the motion analyzer 130 and any one of the three regions, e.g. illustrated in Figures 4-6 arranged perpendicular to the scan direction, can have the motion level over a preset value. Examiner construes that the sub-areas are arranged in three different regions [N areas] perpendicular to the scan direction and the light source groups are arranged in three regions, top, bottom and center, in a scan direction depicted in Figures 4-6. Examiner construes the 3 areas to correspond and be proportional to a block for each of top, center and bottom regions, see ¶ 0086, 0090, 0092-0093; Figs. 4-6).  
	As to Claim 10, depending from Claim 8, Han, Kim, Kong or Kang do not expressly teach wherein the controller is further configured to determine a position of a sub area having a largest size of a motion for each block, among the plurality of blocks, and synchronize the dimming signal applied to a light source included in the block with the position of the sub area having the largest size of the motion. However, Han teaches blocks B11 to B45 [second sub areas] are nd para, lns. 3-5, 17-20). Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks according to Kim’s top, bottom and center regions, it would be reasonable to construe that the maximum motion level of blocks located in either of the top, center or bottom regions would be calculated and compared to a preset value to determine which of the blocks of Han, e.g. second sub areas, has a largest size of motion. Examiner broadly construes that Kong’s timing synchronization signal would correct an offset between the timing of the gate driving unit and the block dimming control unit. Therefore when combining these teachings, Examiner may reasonably construe wherein the controller is further configured to determine a position of a sub area having a largest size of a motion for each block, among the plurality of blocks, and synchronize the dimming signal applied to a light source included in the block with the position of the sub area having the largest size of the motion.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Han, Kim and Kong to teach wherein the controller is further configured to determine a position of a sub area having a largest size of a motion for each block, among the plurality of blocks, and synchronize the dimming signal applied to a light source included in the  The suggestion/motivation would have been in order to decrease motion blur (Abstract).
	As to Claim 11, depending from Claim 1, Han, Kim, Kong or Kang do not expressly disclose teaches wherein, when a second sub area including a subtitle is present among the plurality of second sub areas, and the controller is further configured to synchronize the dimming signal with the second sub area including the subtitle.  
	However, Han teaches blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction) (see ¶ 0036-0037, 0039; Fig. 3). Kong teaches a timing controller 110 [controller] controls the timing of the data driving circuit unit 112, the gate driving unit 114 [scan driving] and the block dimming control unit 140 using a timing synchronizing signal TSS (see page 6, 2nd para, lns. 3-5, 17-20) where Examiner broadly construes that the timing synchronization signal would correct an offset between the timing of the gate driving unit and the block dimming control unit. Kim teaches when the subtitles move to the top region T, bottom region B or center region C of the input image, e.g. illustrated in Figures 4-6 arranged in the scan direction, the backlight controller 140 can drive one independent light source group, see Abstract, ¶  the controller is further configured to synchronize the dimming signal with the sub area including the subtitle.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Han, Kim and Kong to teach wherein, when a second sub area including a subtitle is present among the plurality of second sub areas, and the controller is further configured to synchronize the dimming signal with the sub area including the subtitle. The suggestion/motivation would have been in order to decrease motion blur (Abstract).
As to Claim 14, depending from Claim 1, Kim teaches wherein the backlight unit comprises a plurality of light sources arranged to face each other at both sides of the display panel (backlight part 110 [backlight unit] including light source groups, where the light source group may include a plurality of LED light sources disposed in an edge region of the backlight part, see ¶ 0026-0027; a light source group may be arranged in a top region T, bottom region B or center region C of the input image. Examiner broadly construes that the light source groups in top and bottom regions would face each other at both sides of the display panel, see ¶ 0087, 0090, 0092; Figs. 4-6).  
	As to Claim 15, Han teaches a control method of a display apparatus (liquid crystal display panel 10; see ¶ 0030; Fig. 1) comprising: a display panel configured to display a plurality of frame images (liquid crystal display panel displays a picture, see ¶ 0010); a backlight unit comprising a plurality of light sources provided on at least one side of the display panel (light source driving part 21 for driving light sources 22 of the backlight unit, see ¶ 0030; backlight unit includes a light guide plate part 20, and the light sources 22 for illuminating light to left and/or right side of the light guide plate part 20, see ¶ 0042-0043),and arranged in a scanning direction of the display panel (symbols LED1 to LEDX indicate light which illustrates from the light sources 22 to light incident surfaces of the light guide plates 201 to 204, and divide the display luminance of the display screen in a unit of X-directional [scanning direction] light guide row, see ¶ 0043), the method comprising: dividing a screen displayed through the display panel into N areas in the scanning direction; dividing each of the N areas into a plurality M sub areas in a direction in a first direction perpendicular to the scanning direction, which is a second direction (blocks B11 to B45 [N areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [M sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction), see ¶ 0037; Fig. 3), 
	Han does not expressly disclose calculating a size of a motion for each of the M sub areas of each of the N areas; and among the plurality of light sources, with a position of a sub area having a largest size of a motion among the M sub areas in at least one of the N areas when the largest motion size is less than a reference value, wherein M and N are integers of 2 or more.
	However, Han teaches blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction) (see ¶ 0037; Fig. 3) and further, Han teaches division driving controller 16 analyzes the input picture and independently controlling luminance of a display screen in a block unit according to the analyzed result. The dimming controller 16c determines dimming values of the light sources 22 which illuminates light to the light guide rows OPTR1 to OPTR4 as a division dimming signal LDIM in consideration of the target luminance value BTL for each block from the picture analyzer 16a. The dimming values of light sources 22 is to achieve the second luminance value for each block, and are determined based on the maximum value for each of light guide rows OPTR1 to OPTR4 among the target luminance values BTL of the light guide rows OPTR1 to OPTR4 [first sub areas] (see ¶ 0036-0037, 0039; Fig. 3) but Han fails to teach synchronizing the dimming signal at a position of a second sub area based on a second sub area having a largest size of motion when compared with a reference value. Kim teaches when the analysis of the motion analyzer 130 confirms motion in the top region T, bottom region B or center region C of the input image, the backlight controller 140 can drive one . Kim further teaches display apparatus 100 can control the drive timing of the light source groups of the backlight part 110 not only automatically according to the image signal input to the motion analyzer 130. The three independent light source groups can work in a manner that the light source group C in the left and right edge areas operates first according to the driving signal, and then the light source group T in the upper edge area and the light source group B in the lower edge area operate in sequence (see ¶ 0064, 0075). Kim’s Figure 5 illustrates the center region has the claimed second sub area, e.g. having motion, and the backlight control signal synchronized to the center region’s maximum response point to a later portion of the first frame and the top region is the claimed default 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han with Kim to teach calculating a size of a motion for each of the M sub areas of each of the N areas; and among the plurality of light sources, with a position of a sub area having a largest size of a motion among the M sub areas in at least one of the N areas when the largest motion size is less than a reference value, wherein M and N are integers of 2 or more. The suggestion/motivation would have been in order to select one region from the plurality of regions based on an analyzed motion level to decrease motion blur (Kim, see Abstract).
	Han and Kim fail to disclose synchronizing a dimming signal applied to at least one light source. 
	Kong teaches synchronizing a dimming signal applied to at least one light source (a timing controller 110 [controller] controls the timing of the data driving circuit unit 112, the gate driving unit 114 and the block dimming control unit 140 using a timing synchronizing signal TSS. The data analyzing unit 142 of the block nd para, lns. 3-5, 17-20).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han and Kim with Kong to teach synchronizing a dimming signal applied to at least one light source. The suggestion/motivation would have been in order to output a luminance value corresponding to teach of the plurality of LEDs (pg. 6, 2nd para, lns. 19-20).
	Han, Kim or Kong do not expressly disclose generating a dimming control signal for synchronizing the dimming signal with a scanning of the sub area having the largest size of the motion; and wherein the dimming control signal is generated independently for each of N area arranged in the second direction of the plurality of lights, based on the size of the motion in the M sub areas of each of the respective one of the N areas, and wherein the synchronizing of the dimming signal comprises: comparing the largest size of the motion to the reference value for each of the plurality of N areas arranged in the second direction of the plurality of lights, based on a result of the comparison, synchronizing the dimming signal with the position of the second sub area having the largest size of the motion when the largest size of the motion is greater than or equal to the reference value, and perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value.  
. Kim further teaches display apparatus 100 can control the drive timing of the light source groups of the backlight part 110 not only automatically according to the image signal input to the motion analyzer 130. The three independent light source groups can work in a manner that the light source group C in the left and right edge areas…the fourth light source group T, C and B can be disposed…in columns (vertical direction) in part of left and right edge areas of the backlight part 110…light source group C in the left and right edge areas can operate in sequence or in opposite order according to the driving signal…the column direction can be, in general, a data line direction (i.e. the vertical direction as shown) (see ¶ 0064, 0072, 0075; Fig. 2D). Kim’s Figure 5 illustrates the center region is the claimed second sub area, e.g. having motion, and the backlight control signal synchronized to the center region’s maximum response point to a arranged in the second direction of the plurality of lights, wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value, but Kang teaches during a period T111, a first field of the n-th frame starts from a time P1. From the time P1, a plurality of light emission data voltages according to a plurality of first divided dimming data DSS1 of the n-th frame is transmitted to the plurality of light emission pixels EPX… From the time P3 of the period T112, a plurality of light emission data voltages according to a plurality of second divided dimming data DSS2 of the n-th frame is transmitted to the plurality of light emission pixels EPX… For the time P5, a plurality of light emission data voltages according to a plurality of first divided dimming data DSS3 of the (n+1)-th frame is transmitted to the light emission pixels EPX; For a region having no motion, light emission data voltage periods are set to be the same during the first and second fields F1 and F2 of one frame to thereby reduce the flicker phenomenon in the region (see ¶ 0094-0096, 0102). Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks according to Kim’s center regions and dividing the dimming signal of the first sub areas according to scan direction (vertical nd para, lns. 3-5, 17-20), can be substituted for Kim’s backlight controller 140 that provides a time output, i.e. Kong’s timing synchronization signal, to drive the light source blocks defined by Han of first sub areas in a second direction defined by Kang to Kim’s motion analyzer 130. Examiner construes determining a motion analysis result where the region having the highest motion level above a threshold is classified as a second sub area where the largest motion level exceeds a threshold and a region defined as a still image absent of motion is classified as a default position where the largest motion level is below a threshold. Examiner also relies on Kim to illustrate controlling a backlight for each region independently according to a motion analysis result but does not disclose generate the dimming control signal independently for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value.  The incorporation of Kang with the combination of Han, Kim and Kong addresses these limitations where 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han, Kim and Kong with Kang to teach wherein the controller is further configured for generating a dimming control signal for synchronizing the dimming signal with a scanning of the sub area having the largest size of the motion; and wherein the dimming control signal is generated independently for each of N area arranged in the second direction of the plurality of lights, based on the size of the motion in the M sub areas of each of the respective one of the N areas, and wherein the synchronizing of the dimming signal comprises: comparing the largest size of the motion to the reference value for each of the plurality of N areas arranged in the second direction of the plurality of lights, based on a result of the comparison, synchronizing the dimming signal with the position of the second sub area having the largest size of the motion when the largest size of the motion is greater than or equal to the reference value, and perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value. The suggestion/motivation would have been in order to reduce the flicker phenomenon in the region (see ¶ 0102).
wherein the synchronizing of the dimming signal comprises providing an offset between the scanning of the sub area having the largest size of the motion and the dimming signal.  
	However, Kong teaches a timing controller 110 [controller] controls the timing of the data driving circuit unit 112, the gate driving unit 114 [scan driving] and the block dimming control unit 140 using a timing synchronizing signal TSS (see page 6, 2nd para, lns. 3-5, 17-20) where Examiner broadly construes that the timing synchronization signal would correct an offset between the timing of the gate driving unit and the block dimming control unit. Kim teaches backlight controller receiving an analysis result from a motion analyzer, the motion analyzer 130 distinguishes the plurality of the regions in the image when the motion level exceeds a threshold. The motion analyzer 130 can extract a region having the highest motion level, e.g. largest size of motion, from the plurality of the regions; in at least one region selected based on the analyzed motion level among the plurality of the regions, see ¶ 0012-0013, 0052-0054; Figs. 1, 2A; light source group may include first through fourth light source groups that each may be disposed in a row direction, e.g. scan line direction. The backlight part 110 can be driven in a scanning manner, see ¶ 0027, 0045, 0067; ; light source group may include first through fourth light source groups that each may be disposed in a row direction, e.g. scan line direction. The backlight part 110 can be driven in a scanning manner (see ¶ 0027, 0045, 0067), while the motion takes place in each region in FIGS. 4, 5 and 6, respectively, any one of the three regions can have   
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim and Kong to teach wherein the controller is further configured to the dimming control signal by providing an offset between the scanning time point of the sub area having the largest size of the motion and the application time point of the dimming signal. The suggestion/motivation would have been in order to decrease motion blur (Abstract).
	As to Claim 19, depending from Claim 15, Kim teaches wherein the calculating of the size of the motion comprises calculating the size of the motion using two or more frame images temporally adjacent to each other among the plurality of frame images (the motion analyzer 130 [controller] divides a current image frame, which is the currently input image, into a plurality of subimages. By comparing the subimage with subimages corresponding to the previous frame .  
	As to Claim 20, depending from Claim 15, Kim teaches wherein the calculating of the size of the motion comprises calculating the size of the motion using a current frame image and a previous frame image among the plurality of frame images (the motion analyzer 130 [controller] divides a current image frame, which is the currently input image, into a plurality of subimages. By comparing the subimage with subimages corresponding to the previous frame image which is previously input, the motion analyzer 130 analyzes the motion and the motion level [size of motion] of each subimage. The motion analyzer 130 divides the frame image into three subimages including first, second, and third subimages, and compares a pixel value of the subimage with a pixel value of the corresponding subimage of the previous frame image. When a difference of the pixel values falls below a preset threshold, the motion analyzer 130 determines that the still image is without motion. When the difference of the pixel values .  
	As to Claim 21, Han teaches a controller (liquid crystal display panel 10; see ¶ 0030; Fig. 1) comprising: a processor configured to: divide a screen displayed through the display panel into N areas in a first direction of the display panel, which is the scanning direction; divide each of the N areas into a plurality M sub areas in a direction in a first direction perpendicular to the first direction (blocks B11 to B45 [N areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [M sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction), see ¶ 0037; Fig. 3), 
	Han does not expressly disclose calculate a size of a motion for each of the M sub areas of each of the N areas; among the plurality of light sources, based on the calculated size of the motion for each of the M sub areas in at least one of the N areas.
	However, Han teaches blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction) (see ¶ 0037; Fig. 3) and further, . Kim further teaches display apparatus 100 can control the drive timing of the light source groups of the backlight part 110 not only automatically according to the image signal input to the motion analyzer 130. The three independent light source groups can work in a manner that the light source group C in the left and right edge areas operates first according to the driving signal, and then the light source group T in the upper edge area and the light source group B in the lower edge area operate in sequence (see ¶ 0064, 0075). Kim’s Figure 5 illustrates the center region has the claimed second sub area, e.g. having motion, and the backlight control signal synchronized to the center region’s maximum response point to a later portion of the first frame and the top region is the claimed default position, e.g. having no motion, and the backlight control synchronized to the top region’s maximum response point to an earlier portion of the first frame. Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks according to Kim’s top, bottom and center regions, it would be reasonable to construe that the maximum motion level of blocks located in either of the top, center or bottom regions would be calculated and compared to a preset value to determine which of the blocks of Han, e.g. second sub areas, has a largest size of motion. 

	Han and Kim fail to disclose synchronize a dimming signal applied to at least one light source. 
	Kong teaches synchronize a dimming signal applied to at least one light source (a timing controller 110 [controller] controls the timing of the data driving circuit unit 112, the gate driving unit 114 and the block dimming control unit 140 using a timing synchronizing signal TSS. The data analyzing unit 142 of the block dimming control unit 140 analyzes the image data input in units of frames input from the timing controller 110 and outputs the luminance value corresponding to each of the plurality of LEDs 135 [light source] to the backlight unit 130, see page 6, 2nd para, lns. 3-5, 17-20).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han and Kim with Kong to teach synchronizing a dimming signal applied to at least one light source. The suggestion/motivation would have been in order to output a luminance value corresponding to teach of the plurality of LEDs (pg. 6, 2nd para, lns. 19-20).
generate a dimming control signal for synchronizing the dimming signal with a scanning of the sub area having the largest size of the motion when the largest motion size is less than the reference value; wherein the dimming control signal is generated independently for each of N area arranged in the first direction of the plurality of lights based on the size of the motion in the M sub areas of each of the respective one of the N area, wherein the processor is further configured to: compare the largest size of the motion to the reference value for each of the plurality of N areas arranged in the first direction of the plurality of lights; and based on a result of the comparison, synchronize the dimming signal with the position of the second sub area having the largest size of the motion when the largest size of the motion is greater than or equal to the reference value, and perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value..  
However, Han teaches that blocks B11 to B45 [second sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [first sub areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction) (see ¶ 0037; Fig. 3) and further, Han teaches division driving controller 16 analyzes the input picture and independently controlling luminance of a display screen in a block unit according to the analyzed result. The dimming controller 16c determines dimming values of . Kim further teaches display apparatus 100 can control the drive timing of the light source groups of the backlight part 110 not only automatically according to the image signal input to the motion analyzer 130. The three independent light source groups can work in a manner that the light source group C in the left and right edge areas…the fourth light source group T, C and B can be disposed…in columns (vertical direction) in part of left and right edge areas of the backlight part 110…light source group C in the left and right edge areas can operate in sequence or in opposite order according to the driving signal…the column direction can be, in general, a data line direction (i.e. the vertical direction as shown) (see ¶ 0064, 0072, 0075; Fig. 2D). Kim’s Figure 5 illustrates the center region is the claimed second sub area, e.g. having motion, and the backlight control signal synchronized to the center region’s maximum response point to a later portion of the first frame and the top region is the claimed default position, e.g. having no motion, and the backlight control synchronized to the top region’s maximum response point to an earlier portion of the first frame. However, Han and Kim do not expressly disclose generate the dimming control signal independently for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value, but Kang teaches during a period T111, a first field of the n-th nd para, lns. 3-5, 17-20), can be substituted for Kim’s backlight controller 140 that provides a time output, i.e. Kong’s timing synchronization signal, to drive the light  Examiner construes determining a motion analysis result where the region having the highest motion level above a threshold is classified as a second sub area where the largest motion level exceeds a threshold and a region defined as a still image absent of motion is classified as a default position where the largest motion level is below a threshold. Examiner also relies on Kim to illustrate controlling a backlight for each region independently according to a motion analysis result but does not disclose generate the dimming control signal independently for each of the plurality of first sub areas arranged in the second direction of the plurality of lights, wherein the controller is further configured to perform an operation of improving a flicker phenomenon and not synchronizing the dimming signal when the largest size of the motion is not greater than the reference value.  The incorporation of Kang with the combination of Han, Kim and Kong addresses these limitations where Kang’s Figure 7 illustrates a dimming control signal divided in a vertical direction and addressing motion blur when determining a region with no motion, setting the light emission voltage periods of the first and second fields F1 and F2 to the same value, i.e. not synchronizing the dimming signal. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han, Kim and Kong with Kang to teach wherein the controller is further configured for generating a dimming control signal for synchronizing the dimming signal with a scanning of the sub area having the largest size of the motion; and wherein the dimming control 
 As to Claim 22, depending from Claim 21, Han, Kim, Kong or Kang do not expressly teach among a plurality of light sources, based on a position of a sub area having a largest size of a motion among the M sub areas in the at least one of the N areas. However, Han teaches blocks B11 to B45 [M sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [N areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction). Division driving controller 16 analyzes the input picture and independently controlling luminance of a 

Kong teaches wherein the processor is further configured to synchronize the dimming signal applied to the at least one light source (a timing controller 110 [controller] controls the timing of the data driving circuit unit 112, the gate driving unit 114 and the block dimming control unit 140 using a timing synchronizing signal TSS. The data analyzing unit 142 of the block dimming control unit 140 analyzes the image data input in units of frames input from the timing controller 110 and outputs the luminance value corresponding to each of the plurality of LEDs 135 [light source] to the backlight unit 130, see page 6, 2nd para, lns. 3-5, 17-20).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Han, Kim and Kong to teach a controller to synchronize a dimming signal applied to at least one light source. The suggestion/motivation would have been in order to output a luminance value corresponding to teach of the plurality of LEDs (pg. 6, 2nd para, lns. 19-20).
	As to Claim 24, depending from Claim 21, Han, Kim, Kong or Kang do not expressly teach wherein the dimming signal coincides with the scanning of the sub area having the largest size of the motion. However, Han teaches blocks B11 to B45 [M sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [N areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to nd para, lns. 3-5, 17-20). Therefore, when using Han’s matrix structure of blocks B11 to B45 formed in an X x Y direction and dividing the regions of blocks 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Han, Kim and Kong to teach wherein the controller is further configured to generate a dimming control signal for synchronizing the dimming signal with a scanning of the sub area having the largest size of the motion. The suggestion/motivation would have been in order to decrease motion blur (Abstract).
	As to Claim 25, depending from Claim 1, Han, Kim, Kong or Kang do not expressly teach wherein the controller is further configured to apply the dimming signal at a first time at which the sub area having the largest size of the motion is displayed or apply the dimming signal at second time offset from the first time at which the sub area having the largest size of the motion is displayed. 
However, Han teaches blocks B11 to B45 [M sub areas] are formed by a matrix structure in which X-directional (horizontal directional) [scanning direction] light guide rows OPTR1 to OPTR4 [N areas] dividing the display screen along Y-direction (vertical direction) are intersected with Y-directional (vertical directional) data block columns DBC1 to DBC5 dividing the display screen along x-direction (horizontal direction). Division driving controller 16 analyzes the input picture and independently controlling luminance of a display screen in a block unit according nd para, lns. 3-5, 17-20). Therefore, Kong’s backlight unit 130, which receives a luminance value of each of the LEDs based on the timing synchronizing signal TSS from the timing controller 110 by way of the data analyzing unit 142 of the block dimming control unit 140, can be substituted for Kim’s backlight controller 140 that provides a time output, i.e. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Han, Kim and Kong to teach wherein the controller is further configured to apply the dimming signal at a first time at which the sub area having the largest size of the motion is displayed. The suggestion/motivation would have been in order to decrease motion blur (Abstract).
6.	Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0253615 to Han et al (“Han”) in view of U.S. Patent Publication 2011/0279467 to Kim et al (“Kim”) in further view of Korean Patent Publication 2011/0078336 to Kong (relied upon English Translation) in further view of U.S. Patent Publication 2010/0315441 to Kang and in further view of U.S. Patent Publication 2012/0086628 to Ichioka et al (“Ichioka”).
 Han, Kim, Kong and Kang fail to teach wherein, when the largest size of the motion is less than the reference value, the controller is further configured to generate a dimming control signal for applying the dimming signal at an integer multiple of a frame frequency to the plurality of frame images.  Ichioka teaches wherein, when the largest size of the motion is less than the reference value, the controller is further configured to generate a dimming control signal for applying the dimming signal at an integer multiple of a frame frequency to the plurality of frame images (control unit obtains response speed data of orientation change of liquid crystal molecules, and changes a duty factor of a PWM dimming signal [dimming control signal] according to the response speed data [motion]. When the control unit sets two response speed data ranges with respect to one response speed data threshold value [reference value], drive the light source at a duty factor of more than the arbitrary X % if the response speed data is contained in lower one of the two response speed data ranges which is smaller than the response speed data threshold value. It is desired that the X % be 50%, e.g. integer multiple of frame frequency, see Abstract, ¶ 0013, 0016).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Han, Kim, Kong and Kang with Ichioka to teach when the largest size of the motion is less than the reference value, the controller is further configured to generate a dimming control signal for applying the dimming signal at an integer multiple of a frame frequency  The suggestion/motivation would have been in order to improve image quality by controlling a light source (¶ 0008).
As to Claim 13, depending from Claim 1, Han, Kim, Kong and Kang fail to teach wherein the dimming signal comprises a pulse width modulation (PWM) signal. Carpenter teaches wherein the dimming signal comprises a pulse width modulation (PWM) signal (a backlight unit incorporating a PWM dimming type light source that emits light to be supplied to the liquid crystal display panel, see ¶ 0043).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Ichioka to teach the dimming signal comprises a pulse width modulation (PWM) signal. The suggestion/motivation would have been in order control light emission (¶ 0206).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EBONI N GILES/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694